DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16/638,922 filed on 02/13/2020. Claims 7-12 are pending. Claims 1-6 have been cancelled.

Allowable Subject Matter
Claims 7-12 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art does not disclose or render obvious two rotation elements among the three rotation elements are selectively connectable to the intermediate shaft, in combination with the other elements required by the claim.
For example, prior art of record
Akebono et al. (US 20120109438 A1) discloses a control device (fig. 1) for a vehicle with which torque generated in an engine (E) and a motor (MG) is transmissible to a power transmission portion (AT) in accordance with a driving force request from a driver (see para 4), 
the control device (e.g. 1, 2, 7, 10, CAN) comprising: 
a controller (10) including a motor controller (2, see para 28) adapted to control an output of the motor in accordance with the driving force request (see para 53), and
 a transmission capacity controller (7, see para 29) configured to control a transmission capacity of the power transmission portion on the basis of a target value (e.g. see fig. 8, 17A), wherein 
in a case of increasing the output of the motor on a basis of the driving force request (see 37, when a request sent by a driver by shifting shift lever), the controller is configured to increase the output of the motor when the transmission capacity of the power transmission portion is settled within a predetermined value of the target value and stability of the transmission capacity of the power transmission portion is detected (see para 104-106, fig. 17)
upon increasing the output of the motor, the controller:
is configured to increase the transmission capacity of the power transmission portion on a basis of a motor assistance request serving as a request to use an output of the engine and the output of the motor as driving force (see para 55); and  -2- 4842-5206-9043.1Atty. Dkt. No. 050374-0350 
is configured to decide start of an increase in the output of the motor after the motor assistance request is generated  (see para 45, 53, fig. 3) and then increase the output of the motor when the stability of the transmission capacity of the power transmission portion is detected. (see fig. 8A-C)
Akebono fails to disclose an increase in the output of the motor on a basis of an elapsed time.
Mori et al. (US 20150148190 A1) discloses a vehicle drive device and vehicle drive method wherein an increase in the output of the motor on a basis of an elapsed time (see para 72, 74, 81 and fig. 7) so that the motor torque can be added to an engine torque and acceleration desired by the driver can been immediately obtained. (see para 74)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akebono by adding an elapsed time as taught by Mori, this would be desirable for excellent driving experience as desired acceleration can be immediately obtained.
Ando et al. (US 6244368 B1) discloses hybrid power vehicle wherein the slip velocity (V-SLP) is calculated on the basis of the rotational information from the rotary sensors 29, 30, in other words, the difference in the rotations between the upstream side and the downstream side of the starting clutch 4 and  controls the increase in the output of the electric motor in such a manner as to keep the slip velocity within a predetermined range. This prevents the excessive slip of the starting clutch and improves the durability of thereof.
Ito et al. (US 20070119640 A1)  discloses A control system for a hybrid vehicle, in which an engine is connected to a first motor generator and to an output shaft through a power distributing mechanism (12), in which a second motor generator is connected to the output shaft through a transmission (6) wherein a torque capacity is varied in accordance with an oil pressure, and which has an electric oil pump (OPM) for generating an oil pressure, comprising: an oil pressure judging means for judging whether or not the oil pressure established by operating OPM is raised higher than a preset value; an electric oil pump output lowering device for lowering an output of OPM in case the oil pressure judging device judges that the oil pressure is raised higher than the preset value; and a cranking device for carrying out a cranking of E/G by the first motor generator.
Allgaier et al. (US 20130274979 A1) discloses method and system for operating a hybrid vehicle wherein the transmission capacity of the power transmission unit is controlled on the basis of a target value (see fig. 2, para 22, claim 4 of Allgaier) and adjust the transmission capacity of the power transmission portion to use an output of the engine and the output of the motor as driving force and the transmission capacity of the power transmission portion is settled within a predetermined value of the target value (see claim 4 of Allgaier) and stability of the transmission capacity of the power transmission portion is detected so that a torque desired by the driver can be achieved efficiently. (see fig. 2, para 6-7, claim 3 of Allgaier)
 Iwase et al. (US 9896084 B2) discloses control system for hybrid vehicle wherein the increase the transmission capacity of the power transmission portion (e.g. clutch and brake) so that the engine can be started. (see col. 2, line 50-55, col. 3, line 66-67 and col. 4, 1-4)
There is no motivation provided in the prior art to modify Akebono to arrive at the claimed invention, absent hindsight.

Claims 8-12 are allowable because they depend on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644. The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.P./Examiner, Art Unit 3655


/TIMOTHY HANNON/Primary Examiner, Art Unit 3659